


Exhibit 10.12
Form of Tesoro Corporation 2006 Long-Term Incentive Plan
Performance Units Agreement








Date














Private and Confidential


First Name Last Name
FBA
Work Street
Work City, Work State Work Zip


Dear First Name:


I am very pleased to inform you that, effective Grant Letter (the "Award Date"),
the Compensation Committee of the Board of Directors of Tesoro Corporation (the
"Company"), pursuant to its authority under the Tesoro Corporation 2006
Long-Term Incentive Plan (the "Plan"), has approved a grant of Value in
performance units (the "Award"). The following is a summary of the terms and
conditions associated with the Award.


The Award is designed to reward you for the Company achieving pre-established
objectives for shareholder return on both a relative and absolute basis. This
Award will vest at the end of the 33 month performance period (date through
date). However, if your employment with the Company terminates prior to the end
of the performance period, your award will be forfeited unless such termination
is due to retirement, death, disability, or involuntary termination without
cause. An involuntary termination without cause includes any situation in which
the Employee is terminated by the Company except when termination is related to
the Employee's:
•
Conviction of or a plea of nolo contendere to the charge of a felony (which,
through lapse of time or otherwise, is not subject to appeal);

•
Willful refusal without proper legal cause to perform, or gross negligence in
performing, the Employee's duties and responsibilities;

•
Material breach of fiduciary duty to the Company through the misappropriation of
Company funds or property; or

•
The unauthorized absence of the Employee from work (other than for sick or
approved FMLA or disability leave) for a period of 30 or more working days out
of a 45-working day period.



















--------------------------------------------------------------------------------




At the end of the performance period, the Award will be adjusted based on the
Company's Relative Total Shareholder Return against the Performance Peer Group
and S&P 500 Index and combined with the Absolute Total Shareholder Return of
Tesoro's Stock over the performance period. Should the performance threshold not
be achieved at the end of the performance period, the Award will not be paid.
The value of the Award at the time of vesting will be paid in cash and be
taxable to you as additional compensation and is subject to applicable income
and employment tax withholding(s).


The Award has been granted under and is subject to the terms of the Plan. In
addition, further information concerning the terms and conditions of the Award
are included with this letter. The Award will be administered by Tesoro's
Compensation Department. You will receive additional information on how to
accept your Award at a later date.


We highly value your contribution and commitment to the Company's success and
believe that this Award provides you a financial incentive that aligns your
interests with the Company's shareholders.


Sincerely,










President and Chief Executive Officer




--------------------------------------------------------------------------------




Compensation and Benefits                                 [tsologo.jpg]

--------------------------------------------------------------------------------



Performance Unit Awards Granted in [year]


Summary of Key Provisions



 
Purpose
To reward senior executives and other key employees based on the achievement of
pre-established objectives for relative and absolute shareholder return over a
33 month performance period.
  
Eligibility
All senior executives and employees in salary grades 3 and above or as approved
by the Compensation Committee of Tesoro's Board of Directors.
  
Plan
This award is granted under the general terms and conditions of the 2006
Long-Term Incentive Plan.
  
Performance Units
Each dollar ($1) of LTI compensation granted in the form of a performance unit
award is equal to one performance unit.
  
Performance Period
The performance period for the performance unit award granted in [year] is for
33 months [(date to date)].
  
Vesting
Unless the Committee specifies otherwise, the performance units shall vest at
the end of the 33 month performance period (100% of award vests on [date]).
  
Form and Timing of Payment
The performance units granted will be adjusted based on the relative and
absolute shareholder returns achieved (as reflected on the Performance Payout
Table), converted to cash, and paid out within 2 ½ months after the end of the
performance period.
 
Payout Range
The payout for a performance unit award can range from 0% to 200% as reflected
in the Performance Payout Table.
 
Performance Measures
1. Relative Total Shareholder Return (TSR) against the Performance Peer Group
and S&P 500 Index
 
For purposes of calculating TSR,
 
An average of the stock prices for the 30 business days leading up to the
beginning and end of the performance period will be used.
 
Dividends will be assumed to be reinvested in company stock as of the end of the
quarter declared.
 
Reduction in Peers: Additional payout tables have been developed in the event of
a reduction in the number of peers due to a business combination. If a peer
files bankruptcy during the performance period, it will be ranked last for
purposes of determining performance.
 
2. Absolute Shareholder Return of Tesoro's stock over the Performance Period.







--------------------------------------------------------------------------------




Performance Peer Group
The Performance Peer Group for this award is comprised of the following
companies.
Alon, Frontier, Holly, Sunoco, Valero, Western, and S&P 500 Index
Change in Control
In the event of a Change in Control of the Company, all awards will immediately
vest upon and paid at the greater of target or actual performance (relative and
absolute total shareholder returns) using the stock transaction price.
Termination of Employment
Performance Unit Awards
Death - paid out at the end of the performance period based on the number of
full months worked divided by 33 months based on the actual performance.
Disability - paid out at the end of the performance period based on the number
of full months worked divided by 33 months based on the actual performance.
Retirement - paid out at the end of the performance period based on the number
of full months worked divided by 33 months based on the actual performance.
Voluntary Termination or Termination for Cause - award will be forfeited.
Involuntary Termination or Voluntary for “Good Reason” - paid out at the end of
the performance period based on the number of months worked (minimum of 12
months) divided by 33 months based on the actual performance.



Nothing herein is intended to modify any referenced Plan. The applicable Plan is
the legally governing document and is the final authority on the terms of such
Plan.






--------------------------------------------------------------------------------




Compensation and Benefits                                 [tsologo.jpg]

--------------------------------------------------------------------------------



Performance Unit Awards Granted in [year]


Performance Payout Tables
 
Rank
Payout % (7 Peers plus Tesoro)
Relative TSR
#1
60%
100%
125%
150%
175%
200%
#2
30%
90%
112.5%
125%
150%
175%
#3
20%
60%
100%
112.5%
125%
150%
#4
0%
30%
75%
100%
112.5%
125%
#5
0%
15%
50%
75%
100%
112.5%
#6
0%
0%
25%
50%
75%
100%
Payout % will be interpolated to reflect shareholder returns between percentages
outlined in this table.
< 5%
5%
10%
15%
20%
25%
Absolute Total Shareholder Return

Note: Ranking 7 or 8 results in 0% payout. Committee retains full discretion on
award payout at end of performance period.




In the event performance peer group is reduced as the result of a business
combination, the following payout table will be used. Peers who file bankruptcy
during the performance period will rank last for purposes of determining
payouts.
 
Rank
Payout % (6 Peers plus Tesoro)
Relative TSR
#1
60%
100%
125%
150%
175%
200%
#2
30%
75%
100%
125%
150%
175%
#3
0%
50%
75%
100%
125%
150%
#4
0%
25%
50%
75%
100%
125%
#5
0%
0%
25%
50%
75%
100%
Payout % will be interpolated to reflect shareholder returns between percentages
outlined in this table.
< 5%
5%
10%
15%
20%
25%
Absolute Total Shareholder Return

Note: Ranking 6 or 7 results in 0% payout. Committee retains full discretion on
award payout at end of performance period.








--------------------------------------------------------------------------------




In the event performance peer group is reduced as the result of a business
combination, the following payout table will be used. Peers who file bankruptcy
during the performance period will rank last for purposes of determining
payouts.
 
Rank
Payout % (5 Peers plus Tesoro)
Relative TSR
#1
60%
100%
125%
150%
175%
200%
#2
25%
50%
75%
100%
125%
150%
#3
0%
25%
50%
75%
100%
125%
#4
0%
0%
25%
50%
75%
100%
Payout % will be interpolated to reflect shareholder returns between percentages
outlined in this table.
< 5%
5%
10%
15%
20%
25%
Absolute Total Shareholder Return

Note: Ranking 5 or 6 results in 0% payout. Committee retains full discretion on
award payout at end of performance period.






